Citation Nr: 1455200	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder arthritis, impingement syndrome, with deformity.

2.  Entitlement to a rating in excess of 10 percent for residuals of right wrist fracture.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

In March 2014, the Board determined that a remand was necessary for the RO to obtain the Veteran's updated treatment records.  The Board directed the RO to request that the Veteran submit or identify any relevant evidence not already associated with the claims file.  As such, while the Veteran's claim was in remand status, the RO sent the Veteran an April 2014 letter wherein in it requested the Veteran to complete and submit a VA Form-4142, Authorization and Consent to Release Information, for his private doctor(s), and to submit or identify any pertinent evidence in support of his claims.  The evidence of record does not contain a response from the Veteran regarding any additional evidence.  Thereafter, the RO did not undertake any efforts to obtain the Veteran's updated VA treatment records.  As such, the Board finds that a remand is warranted in order for the RO to attempt to obtain the Veteran's relevant VA treatment records that are not already associated with the claims file.  If no such records exist, documentation must be created and associated with the claims file wherein this finding is demonstrated.

Pursuant to the March 2014 remand, the Veteran was scheduled for and underwent a VA examination in May 2014.  Thereafter, the Veteran submitted a July 2014 VA magnetic resonance imaging (MRI) report of his right shoulder.  The findings from the July 2014 MRI indicate that the Veteran's right shoulder had worsened since the March 2014 VA examination.  

Additionally, the Veteran submitted the July 2014 VA MRI report without a waiver of RO review.  As such, the Board finds that a remand is warranted in order for the RO to consider this evidence in the first instance.  38 C.F.R. § 20.1304 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to procure of the Veteran's relevant VA treatment reports that have not already been associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination by the March 2014 examiner, if possible, to determine the current severity of his service-connected right shoulder disability.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  The examiner must consider the findings of the July 2014 MRI.  Range of motion testing results must be expressed in degrees with use of a goniometer, and standard ranges must be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

